IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00149-CR

XAVIER RASHAD LEE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the County Court at Law
                             Walker County, Texas
                             Trial Court No. 19-0416


                           MEMORANDUM OPINION

       Xavier Lee appeals from the judgment of conviction rendered against him on May

26, 2021. However, the trial court’s certification of his right of appeal, which Lee and his

counsel signed, indicates that this is a plea-bargain case and that Lee has no right of

appeal. Accordingly, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) (“The

appeal must be dismissed if a certification that shows the defendant has the right of

appeal has not been made part of the record under these rules.”); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain); Monreal v. State, 99 S.W.3d 615, 622

(Tex. Crim. App. 2003) (waiver of appeal).

        Notwithstanding that we are dismissing this appeal, Lee may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Lee desires to have the opinion and

judgment of this Court reviewed by filing a petition for discretionary review, that petition

must be filed with the Court of Criminal Appeals within 30 days after either the day this

Court’s judgment is rendered or the day the last timely motion for rehearing is overruled

by this Court. See id. R. 68.2(a).

        For the reasons stated, this appeal is dismissed.




                                                        MATT JOHNSON
                                                        Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Appeal dismissed
Opinion delivered and filed December 22, 2021
Do not publish
[CR25]




1The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.

Lee v. State                                                                                      Page 2